Appeal from a judgment of the County Court of Sullivan County (Zittell, J.), rendered November 30, 1990, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fourth degree.
Initially, we note that defendant waived his right to appeal the conviction as part of his guilty plea (see, People v Seaberg, 74 NY2d 1; People v Brown, 160 AD2d 1039). Furthermore, defendant failed to move to withdraw his plea or to vacate the judgment of conviction; he therefore failed to preserve for judicial review the challenge to the sufficiency of the plea allocution (see, People v Claudio, 64 NY2d 858; People v Clickner, 128 AD2d 917, lv denied 70 NY2d 644). In any event, a review of the plea minutes establishes that County Court made sufficient inquiry of defendant and that defendant’s plea was knowingly, intelligently and voluntarily made (see, People v Harris, 103 AD2d 891). Defendant’s contention that he received ineffective assistance of counsel is also rejected (see, People v Baldi, 54 NY2d 137), as is his claim that the prison sentence he received as a second felony offender of 4 to 8 years was harsh and excessive (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the appeal is dismissed.